85 F.3d 639
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Reginald WHEELER, Plaintiff-Appellant,v.R. CALHOUN, Defendant-Appellee.
No. 95-56084.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Reginald Wheeler, a California state prisoner, appeals pro se the district court's dismissal of his action against prison psychologist R. Calhoun as barred by the doctrine of res judicata.   He also appeals the district court's denial of his motion to remand his action to state court.   We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the district court's order filed June 22, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3